Case 6:12-cv-00855-RWS Document 861 Filed 06/16/20 Page 1 of 3 PageID #: 57846



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION


 VIRNETX INC. AND                              §
 LEIDOS, INC.,                                 §      Civil Action No. 6:12-cv-00855-RWS
                                               §
            Plaintiffs,                        §
                                               §
 v.                                            §
                                               §
 APPLE INC.                                    §
                                               §      JURY TRIAL DEMANDED
            Defendant.                         §


                          JOINT NOTICE REGARDING MEET AND CONFER

            Pursuant to the Court’s Standing Order Regarding Meet and Confer Obligations Related

 to Discovery Disputes, Plaintiff VirnetX Inc. and Apple Inc. hereby file this Joint Notice

 Regarding Meet and Confer.

            On Monday June 15, 2020 at 11am Central time, Counsel for Apple Greg Arovas of

 Kirkland & Ellis LLP and Mike Jones of Potter Minton conferred with Counsel for VirnetX

 Jason Cassady of Caldwell Cassady Curry and Chris Bunt of Parker Bunt and Ainsworth

 regarding VirnetX’s motion to compel [Dkt. 852] pursuant to Local Rule CV-7(h). Counsel

 discussed the motion and agreed that no compromise could be reached at this time.

            Later the same day, Greg Arovas and Brad Caldwell of Caldwell Cassady Curry had a

 follow up call to comply with the local rule and to be certain that no compromise could be

 reached. At this time, the parties respectfully request that the Court resolve the issue between the

 parties.
Case 6:12-cv-00855-RWS Document 861 Filed 06/16/20 Page 2 of 3 PageID #: 57847




 Dated: June 16, 2020                     Respectfully submitted,

 /s/ Jason D. Cassady                     /s/ Leslie M. Schmidt
 Bradley W. Caldwell                      Gregory S. Arovas
 Texas State Bar No. 24040630             greg.arovas@kirkland.com
 E-mail: bcaldwell@caldwellcc.com         Robert A. Appleby
                                          robert.appleby@kirkland.com
 Jason D. Cassady
                                          Jeanne M. Heffernan
 Texas State Bar No. 24045625             jeanne.heffernan@kirkland.com
 E-mail: jcassady@caldwellcc.com          Joseph A. Loy
 John Austin Curry                        joseph.loy@kirkland.com
 Texas State Bar No. 24059636             Leslie M. Schmidt
 E-mail: acurry@caldwellcc.com            leslie.schmidt@kirkland.com
 Daniel R. Pearson                        KIRKLAND & ELLIS LLP
 Texas State Bar No. 24070398             601 Lexington Avenue
                                          New York, New York 10022
 Email: dpearson@caldwellcc.com           Telephone: (212) 446-4800
 Hamad M. Hamad                           Facsimile: (212) 446-4900
 Texas State Bar No. 24061268
 E-mail: hhamad@caldwellcc.com            Michael E. Jones, Lead Attorney
 CALDWELL CASSADY CURRY P.C.              Texas Bar No. 10969400
 2121 N. Pearl St., Suite 1200            mikejones@potterminton.com
 Dallas, Texas 75201                      POTTER MINTON
 Telephone: (214) 888-4848                A Professional Corporation
 Telecopier: (214) 888-4849               110 N. College Avenue, Suite 500
                                          Tyler, Texas 75702
 Robert M. Parker                         Telephone: (903) 597-8311
 Texas State Bar No. 15498000             Facsimile: (903) 593-0846
 Email: rmparker@pbatyler.com
 R. Christopher Bunt                      ATTORNEYS FOR APPLE INC.
 Texas State Bar No. 00787165
 Email: rcbunt@pbatyler.com
 Charles Ainsworth
 Texas State Bar No. 00783521
 Email: charley@pbatyler.com
 PARKER, BUNT & AINSWORTH, P.C.
 100 East Ferguson, Suite 1114
 Tyler, Texas 75702
 Telephone: (903) 531-3535
 Telecopier: (903) 533-9687
 ATTORNEYS FOR PLAINTIFF
 VIRNETX INC.


 Andy Tindel
 State Bar No. 20054500
 E-mail: atindel@andytindel.com


                                      2
Case 6:12-cv-00855-RWS Document 861 Filed 06/16/20 Page 3 of 3 PageID #: 57848



 MANN, TINDEL & THOMPSON -
 ATTORNEYS AT LAW
 112 E. Line, Ste. 304
 Tyler, TX 75702
 Telephone: (903) 596-0900
 Facsimile: (903) 596-0909

 Of Counsel:

 Donald Urrbazo (Pro Hac Vice)
 California State Bar No. 489509
 Email: donaldu@ulawpc.com
 URRABAZO LAW, P.C.
 2029 Century Park East, Suite 1370
 Los Angeles, CA 90067
 Telephone: (310) 388-9099
 Facsimile: (310) 388-9088

 ATTORNEYS FOR PLAINTIFF
 LEIDOS, INC.


                                CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system pursuant

 to Local Rule CV-5(a)(3) on this the 16th day of June, 2020.


                                                    /s/ Jason D. Cassady
                                                     Jason D. Cassady




                                                3
